Title: From George Washington to Thomas Jefferson, 21 March 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
[Philadelphia]Wednesday Afternoon [21 March 1792]

To morrow I shall be engaged all day—but will, in the course of it, fix a time to view the Big bones at Doctr Wisters.
I hope Mr Blodget does not begin to hesitate concerning the loan?—And I hope the Commissioners, when they are about it, will build a Stone bridge and a compleat one, over Rock Creek—it will be the cheapest in the end. Yrs sincerely

Go: Washington

